     Case 1:20-cv-00884-DAD-EPG Document 6 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
      KYLE PETERSEN,                                     Case No. 1:20-cv-00884-DAD-EPG
10
                          Plaintiff,                     ORDER GRANTING MOTION
11                                                       REQUESTING COPY OF COMPLAINT
              v.
12                                                       (ECF No. 4)
      ANTHONY SIMS, JR.,
13
                          Defendant.
14

15

16          Plaintiff, Kyle Petersen, proceeding pro se in this action, filed a motion requesting that the

17 Court provide him a with a copy of his original Complaint filed June 25, 2020. (ECF No. 4.)

18 Plaintiff asserts that he requires a copy of the Complaint because he was not permitted by prison

19 staff to make a copy of the Complaint since there was no “immediate deadline that was less than a

20 month away.” (Id. at 1.) According to Plaintiff, he has no other means of obtaining a copy. (Id.)

21          Plaintiff is advised that the Clerk of Court does not ordinarily provide free copies of case

22 documents to parties. The Clerk charges $.50 per page for copies of documents. See 28 U.S.C. §

23 1914(a). Copies of up to twenty pages may be made by the Clerk's Office at this Court upon

24 written request and prepayment of the copy fees. The Court also notes that Plaintiff has neither

25 paid the $400 filing fee, nor submitted an application to proceed in forma pauperis, and is

26 currently under an Order to do so. (See Doc. 3.) Even if the Court had granted leave for Plaintiff
27 to proceed in forma pauperis, however, such status does not entitle him to free copies of

28 documents from the Court.
     Case 1:20-cv-00884-DAD-EPG Document 6 Filed 07/16/20 Page 2 of 2


 1         In this instance, in light of the fact that Plaintiff has shown a need for a copy as he has no
 2 other, see Spisak v. State of Nevada, No. 2:05–cv–01147–JCM–PAL, 2007 WL 1612293, *3 (D.

 3 Nev. June 1, 2007), and because Plaintiff’s Complaint is not voluminous, the Court will make a

 4 one-time exception and provide Plaintiff with a free copy of his original Complaint. In the future,

 5 Plaintiff must retain a copy of all documents submitted to the Court. The Court will not look

 6 favorably on future requests for free copies of filed documents.

 7         Accordingly, IT IS HEREBY ORDERED that:
 8         1.      Plaintiff’s motion requesting a copy of his original Complaint (ECF No. 4) is
 9         GRANTED; and
10         2.      The Clerk of Court is directed to send Plaintiff a copy of his original Complaint,
11         filed on June 25, 2020 (ECF No. 1).
12
     IT IS SO ORDERED.
13

14      Dated:    July 16, 2020                                /s/
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
